FILED
                                                                        Sep 29 2020, 9:50 am

                                                                            CLERK
                                                                        Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court




ATTORNEYS FOR APPELLANTS                                   ATTORNEYS FOR APPELLEE
Daniel H. Pfeifer                                          Jonathan L. Mayes
James P. Barth                                             Philip R. Zimmerly
South Bend, Indiana                                        Sarah T. Parks
                                                           Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of C.G. (Minor                               September 29, 2020
Child)                                                     Court of Appeals Case No.
                                                           20A-CT-526
and
                                                           Appeal from the St. Joseph
David Gutelius (Father) and Lori                           Superior Court
Gutelius (Mother),
                                                           The Honorable David C.
Appellants-Plaintiffs,                                     Chapleau, Judge

        v.                                                 Trial Court Cause No.
                                                           71D06-1904-CT-126

Union North United School
Corporation,
Appellee-Defendant.



Tavitas, Judge.




Court of Appeals of Indiana | Opinion 20A-CT-526 | September 29, 2020                           Page 1 of 11
                                                   Case Summary
[1]   C.G., a minor by and through her parents, David Gutelius (“David”) and Lori

      Gutelius (“Lori”), appeals the trial court’s grant of summary judgment to

      Union North United School Corporation (“School Corporation”). We affirm.


                                                            Issue
[2]   C.G. raises one issue, which we restate as whether the trial court properly

      granted the School Corporation’s motion for summary judgment.


                                                            Facts
[3]   On October 26, 2017, C.G. was a freshman and attended basketball practice at

      LaVille High School. 1 The basketball coach, Hannah Amor (“Coach Amor”),

      was conducting a practice drill with the players. As the players practiced

      shooting layups, Coach Amor defended the goal and attempted to aggressively

      block or “swat” the player’s ball. Appellant’s App. Vol. II p. 31. As C.G. was

      running on the side of the basketball court to receive a ball, Coach Amor




      1
          We note that C.G. and Lori signed a Consent & Release Certificate (“Release”) that provided:

               I know that athletic participation is a privilege. I know of the risks involved in athletic
               participation, understand that serious injury, and even death, is possible in such participation,
               and choose to accept such risks. I voluntarily accept any and all responsibility for my own
               safety and welfare while participating in athletics, with full understanding of the risks involved,
               and agree to release and hold harmless my school, the schools involved and the IHSAA of and
               from any and all responsibility and liability, including any from their own negligence, for any
               injury or claim resulting from such athletic participation and agree to take no legal action
               against my school, the schools involved or the IHSAA because of any accident or mishap
               involving my athletic participation.
      Appellant’s App. Vol. II p. 35. The parties, however, do not mention this Release in their analysis of the
      issues. Accordingly, we express no opinion as to the Release’s impact on C.G.’s claim.

      Court of Appeals of Indiana | Opinion 20A-CT-526 | September 29, 2020                                  Page 2 of 11
      blocked a layup by one of C.G.’s teammates. The ball “blindsided” C.G. and

      struck her on the temple, causing a concussion. Id. at 30. C.G. does not believe

      that Coach Amor struck her with the basketball intentionally. C.G.

      acknowledged in her deposition that getting hit on the head with a basketball

      was “a possible outcome of playing.” Id. at 32.


[4]   In April 2019, C.G. filed a complaint against the School Corporation, which

      C.G. amended in September 2019. C.G. alleged that she suffered injuries as a

      result of the negligence of the School Corporation’s employee, Coach Amor. In

      November 2019, the School Corporation filed a motion for summary judgment.

      The School Corporation argued that it was entitled to summary judgment

      pursuant to Megenity v. Dunn, 68 N.E.3d 1080 (Ind. 2017), and Pfenning v.

      Lineman, 947 N.E.2d 392 (Ind. 2011), because “blocking a basketball shot is

      well within the ordinary conduct expected in basketball.” Id. at 21. In

      response, C.G. argued that: there is an exception for intentional or reckless

      actions; and whether Coach Amor’s actions were reckless is a question of fact

      for the jury to determine.


[5]   After a hearing, the trial court entered summary judgment for the School

      Corporation. The trial court found that Coach Amor “did not breach any duty

      to [C.G.] by blocking the shot” and that C.G. could not satisfy the factors

      necessary to demonstrate reckless conduct. Id. at 12-13. C.G. now appeals.




      Court of Appeals of Indiana | Opinion 20A-CT-526 | September 29, 2020     Page 3 of 11
                                                    Analysis
[6]   C.G. challenges the trial court’s entry of summary judgment in favor of the

      School Corporation. Summary judgment is appropriate only when the moving

      party shows there are no genuine issues of material fact for trial and the moving

      party is entitled to judgment as a matter of law. Erie Indem. Co. for Subscribers at

      Erie Ins. Exch. v. Estate of Harris by Harris, 99 N.E.3d 625, 629 (Ind. 2018); see also

      Ind. Trial Rule 56(C). Once that showing is made, the burden shifts to the

      nonmoving party to designate appropriate evidence to demonstrate the actual

      existence of a genuine issue of material fact. Schoettmer v. Wright, 992 N.E.2d
702, 705-06 (Ind. 2013). When ruling on the motion, the trial court construes

      all evidence and resolves all doubts in favor of the non-moving party. Id. at

      706. We review the trial court’s ruling on a motion for summary judgment de

      novo, and we take “care to ensure that no party is denied his day in court.” Id.

      “We limit our review to the materials designated at the trial level.” Gunderson v.

      State, Indiana Dep’t of Nat. Res., 90 N.E.3d 1171, 1175 (Ind. 2018), cert. denied.


[7]   The issue here is whether Coach Amor’s conduct breached her duty of

      reasonable care to C.G. and the School Corporation is liable under the doctrine

      of respondeat superior. “[T]o prevail on a claim of negligence the plaintiff must

      show: (1) duty owed to plaintiff by defendant; (2) breach of duty by allowing

      conduct to fall below the applicable standard of care; and (3) compensable

      injury proximately caused by defendant’s breach of duty.” Goodwin v. Yeakle’s

      Sports Bar & Grill, Inc., 62 N.E.3d 384, 386 (Ind. 2016). Thus, C.G. was

      required to prove that: (1) Coach Amor owed C.G. a duty, (2) Coach Amor

      Court of Appeals of Indiana | Opinion 20A-CT-526 | September 29, 2020        Page 4 of 11
       breached that duty, and (3) the breach of duty proximately caused C.G.’s

       injury. Megenity v. Dunn, 68 N.E.3d 1080, 1083 (Ind. 2017). Under the doctrine

       of respondeat superior, an employer is liable for employees’ tortious acts where

       those acts occurred within the scope of employment. Cox v. Evansville Police

       Dep’t, 107 N.E.3d 453, 460 (Ind. 2018).


[8]    Whether a party breached a duty is “usually a question of fact for the jury.”

       Megenity, 68 N.E.3d at 1083. Our Supreme Court, however, has created a

       “‘limited new rule’ applying only to sports-injury cases—cases where the

       alleged tortfeasor is a sports participant.” Id. (quoting Pfenning v. Lineman, 947
N.E.2d 392, 403-04 (Ind. 2011)). The Court held that “a sports participant

       breaches no duty as a matter of law by engaging in conduct ‘ordinary . . . in the

       sport,’ but may breach a duty by injuring someone intentionally or recklessly.”

       Id. (quoting Pfenning, 947 N.E.2d at 404).


[9]    To prove an intentional infliction of a sports injury, the plaintiff must

       demonstrate that: (1) the defendant sports participant either desired to cause the

       consequences of his act or believed those consequences were substantially

       certain to result; and (2) the intent to injure falls “‘totally outside the range of

       ordinary activity involved in the sport’ overall.” Id. at 1085 (quoting Welch v.

       Young, 950 N.E.2d 1283, 1290 (Ind. Ct. App. 2011)).


[10]   To prove a reckless infliction of a sports injury, the plaintiff must demonstrate

       that: (1) the defendant sports participant intentionally acted or intentionally

       failed to act; (2) in doing so, the defendant was consciously indifferent to the


       Court of Appeals of Indiana | Opinion 20A-CT-526 | September 29, 2020        Page 5 of 11
       plaintiff’s safety; and (3) the defendant’s particular conduct—including state of

       mind—falls “‘totally outside the range of ordinary activity involved in the

       sport.’” Id. (quoting Welch, 950 N.E.2d at 1290).


[11]   Our Supreme Court applied the Pfenning formulation in Megenity, where Tresa

       Megenity was attending a karate class and was injured when she volunteered to

       hold the flying-kick bag during practice drills. Another student in the class,

       Dunn, performed a “jump kick”, rather than a flying kick, which sent Megenity

       “flying and crashing to the floor, injuring her knee.” Id. at 1082. Megenity

       filed a complaint against Dunn and argued that he “negligently, recklessly, and

       unreasonably” injured her. Id. The trial court, however, granted summary

       judgment to Dunn because “the jump kick was ‘ordinary behavior of

       participants in karate within the context of a ‘kicking the bag’ drill.” Id.


[12]   On appeal, Dunn argued that he was entitled to the protections announced in

       Pfenning because a jump kick is “ordinary” in karate generally. Id. at 1083.

       Megenity, however, argued that Dunn’s actions were not “ordinary conduct”

       because a jump kick was “extraordinary” in a kicking-the-bag drill specifically.
Id. (emphasis in original). Our Supreme Court held “that, under the reasoning

       of Pfenning, ordinary behavior turns on the sport generally—not the specific

       activity.” Id. at 1084. Accordingly, Dunn’s “jump kick was ordinary, even if it

       was contrary to protocol for the kicking-the-bag drill.” Id. The Court

       concluded that, as a matter of law, Dunn “did not breach a duty by simply

       executing a jump kick while engaged in karate.” Id. at 1085.



       Court of Appeals of Indiana | Opinion 20A-CT-526 | September 29, 2020      Page 6 of 11
[13]   The Court then considered whether Megenity presented evidence of

       “intentional or reckless infliction of injury.” Id. Megenity conceded that the

       student did not injure her “intentionally.” Id. As for whether Megenity

       presented evidence of reckless infliction of injury, the Court held:


               [E]ven if we assume for purposes of summary judgment that the
               first element is satisfied—that Dunn jump-kicked intentionally—
               the second and third elements are missing. True, Dunn failed to
               keep one foot grounded during the kick; he used “extreme” force
               against a padded bag; and he later apologized, saying he “didn’t
               mean to jump.” But none of that shows he consciously
               disregarded his classmate’s safety. And without such conscious
               disregard, nothing took Dunn’s jump kick totally outside the
               range of ordinary behavior in karate overall. Certainly, Indiana
               strongly prefers trials, even when a plaintiff’s evidence is dubious.
               Yet here, the evidence Megenity needs is not merely thin; it is
               absent.


               We do note that different evidence might write a different story.
               Megenity might have had sufficient circumstantial evidence of
               conscious disregard if Dunn had directed his jump kick at her
               head instead of the padded bag. But Dunn’s errant kick, without
               more, is not reckless. Rather, it is part of the sport.


       Id. at 1086. The Court concluded that Dunn’s action was “ordinary conduct in

       the sport of karate generally, and no evidence shows intent or recklessness.” Id.

       Accordingly, the Court found no breach as a matter of law and affirmed the

       grant of summary judgment to Dunn.


[14]   Here, C.G. was injured at a high school basketball practice during layup drills.

       During the drill, the coach acted as the defensive player and attempted to

       Court of Appeals of Indiana | Opinion 20A-CT-526 | September 29, 2020      Page 7 of 11
       defend the goal by “swatting” the player’s basketball if the player did not

       properly perform the layup. Appellant’s App. Vol. II p. 31. When the coach

       swatted another player’s basketball, the ball hit C.G. on the head, causing a

       concussion. C.G. acknowledged in her deposition that getting hit on the head

       with a basketball was “a possible outcome of playing.” Id. at 32.


[15]   Swatting or blocking the basketball during a layup is ordinary in the sport of

       basketball. C.G. seemingly concedes this point. See Appellant’s Br. p. 6

       (“While it is true that ‘blocking a shot’ is within the ordinary conduct of

       basketball players, it cannot be said as a matter of law, that a Coach’s aggressive

       shot blocking during a practice drill falls within the ordinary scope of the

       game.”). Accordingly, pursuant to Megenity and Pfenning, if Coach Amor was a

       sports participant, there was no breach of duty as a matter of law unless the

       coach’s actions were intentional or reckless. See Megenity, 68 N.E.3d at 1083

       (holding that “a sports participant breaches no duty as a matter of law by

       engaging in conduct ‘ordinary . . . in the sport,’ but may breach a duty by

       injuring someone intentionally or recklessly”) (quoting Pfenning, 947 N.E.2d at

       404).


[16]   C.G., however, argues that the protections described in Megenity and Pfenning

       do not apply to coaches, whom C.G. contends are non-participants. C.G.,

       however, did not make this argument to the trial court and raises this argument

       for the first time on appeal. Accordingly, this argument is waived. Evergreen

       Shipping Agency Corp. v. Djuric Trucking, Inc., 996 N.E.2d 337, 340 (Ind. Ct. App.

       2013); Mid-States Gen. & Mech. Contracting Corp. v. Town of Goodland, 811 N.E.2d

       Court of Appeals of Indiana | Opinion 20A-CT-526 | September 29, 2020     Page 8 of 11
       425, 438 n.2 (Ind. Ct. App. 2004) (“An appellant who presents an issue for the

       first time on appeal waives the issue for purposes of appellate review.”).


[17]   Waiver notwithstanding, C.G.’s argument is unpersuasive. In support of her

       argument, C.G. relies on public policy considerations noted in Pfenning of

       “‘affording enhanced protection against liability to co-participants in sports

       events.’” Pfenning, 947 N.E.2d at 403 (quoting Bowman ex rel. Bowman v.

       McNary, 853 N.E.2d 984, 992 (Ind. Ct. App. 2006), disapproved of on other

       grounds by Pfenning, 947 N.E.2d 392)). C.G. also relies on Bowman, which

       noted: “[Co-participants] are not in a position, practically speaking, to protect

       themselves from claims. Event organizers, sponsors, and the like, are able to

       safeguard themselves from liability by securing waivers.” According to C.G.,

       the policy considerations of protecting co-participants are “largely absent from a

       case involving an adult coach’s physical intervention in a youth basketball

       drill.” Appellant’s Br. p. 9.


[18]   The School Corporation, however, argues that the Supreme Court has not

       “created an exception for coaches who are participating in drills with their

       players as ‘non-participants’ or ‘quasi-participants’ as contended by [C.G.].”

       Appellee’s Br. p. 7. The School Corporation points to Geiersbach v. Frieje, 807

       N.E.2d 114, 120 (Ind. Ct. App. 2004), trans. denied, disapproved of on other grounds

       by Pfenning, 947 N.E.2d 392, which addressed whether a coach, who injured a

       player in practice while throwing a baseball, was a “participant.” The

       Geiersbach court concluded that “[t]hose participating in the event or practice

       should be precluded from recovering for injuries received resulting from dangers

       Court of Appeals of Indiana | Opinion 20A-CT-526 | September 29, 2020     Page 9 of 11
       or conduct inherent in the game unless they prove that the conduct was reckless

       or the injury was intentional.” Geiersbach, 807 N.E.2d at 120. The Court

       applied this standard to “all participants in the sporting event” and defined

       participant as “any person who is part of the sporting event or practice

       involved. This would include players, coaches, and players who are sitting on

       the bench during play.” Id.


[19]   Although the Supreme Court in Pfenning disagreed with the “no-duty approach”

       used in Geiersbach, the Court did not disagree with or comment on the

       definition of “participant” set out in Geiersbach. Pfenning, 947 N.E.2d at 404

       n.3. The Pfenning court did note that its new rule—"finding no breach by an

       athlete engaged in the sport’s ordinary activities”—applies “to conduct of sports

       participants, not promoters of sporting events . . . .” Pfenning, 947 N.E.2d at

       407. Coach Amor was not a promoter of a sporting event, and the exception

       noted in Pfenning does not apply here. Coach Amor also was not an “[e]vent

       organizer[ ], sponsor[ ], and the like” mentioned in Bowman. Rather, Coach

       Amor was acting as a defensive player and participating in drills during

       practice. The policy concerns cited by C.G. are inapplicable here. We

       conclude that Coach Amor was a sports participant, and the standard set forth

       in Megenity and Pfenning applies.


[20]   Because Coach Amor was a sports participant engaging in conduct that was

       ordinary in the sport, there was no breach of duty as a matter of law unless

       Coach Amor’s actions were intentional or reckless. See Megenity, 68 N.E.3d at

       1083. C.G. acknowledged in her deposition that she does not believe Coach

       Court of Appeals of Indiana | Opinion 20A-CT-526 | September 29, 2020      Page 10 of 11
       Amor struck her with the basketball intentionally, and no evidence was

       presented to indicate intentional conduct. On appeal, C.G. makes no argument

       that Coach Amor struck her recklessly. Accordingly, C.G. has failed, as a

       matter of law, to demonstrate a breach of duty, and the trial court properly

       granted summary judgment to the School Corporation.


                                                  Conclusion
[21]   The trial court properly granted summary judgment to the School Corporation

       on C.G.’s claim. We affirm.


[22]   Affirmed.


       Kirsch, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Opinion 20A-CT-526 | September 29, 2020   Page 11 of 11